Citation Nr: 1331189	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  10-13 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty for training from January 1982 to May 1982, and on active duty from November 1983 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his tinnitus is causally related to noise exposure during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the decision to grant service connection for tinnitus.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Veteran served on active duty for training in the Army from January 1982 to May 1982, and on active duty from November 1983 to April 1992, including service in Southwest Asia from December 1990 to September 1991.  His report of separation, Form DD 214, listed his inservice specialty as construction equipment repairer.

The Veteran's service treatment records were silent as to any complaints of tinnitus.  An inservice audiogram, performed November 1989, revealed findings of bilateral hearing loss as defined by VA in 38 C.F.R. § 3.385.  His separation examination, performed in January 1992, noted a diagnosis of hearing loss.  An audiological evaluation performed at that time revealed findings of bilateral hearing loss as defined by VA in 38 C.F.R. § 3.385.  On a medical history report, completed pursuant to his separation examination, the Veteran indicated that he had a history of hearing loss.  

In October 2008, the Veteran filed his present claim seeking service connection for tinnitus.  On his application form, he indicated that his tinnitus began in 1986.

In March 2009, a VA audiological evaluation was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The examination report noted the Veteran's history of tinnitus for several years, without any further clarification.  Following a physical and audiological evaluation of the Veteran, the report listed diagnoses of normal to moderate sensorineural hearing loss in the right ear; normal to moderately severe sensorineural hearing loss in the left ear; and tinnitus.  On an examination addendum, dated in March 2009, the VA examiner noted the Veteran was in a noisy specialty during his military service, and that he exhibited hearing loss at the time of his discharge from service.  The VA examiner then opined that he could not provide an opinion as to whether the Veteran's hearing loss or tinnitus were related to his military service as there was no hearing evaluation at the time of his enlistment.

In May 2009, the RO issued a rating decision granting service connection at a noncompensable evaluation for bilateral hearing loss, effective from October 2008.

Based upon a review of the record, the Board concludes that service connection is warranted for tinnitus.

Just as the Veteran is competent to report having exposure to acoustic trauma in service, he is also competent to report experiencing ringing in his ears since this exposure that has continued to the present day.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  On his October 2008 application form, the Veteran reported the onset of his tinnitus in 1986, and there is no reason to call his credibility into question.  

The evidence of record was otherwise negative for an opinion as to the etiological relationship between the Veteran's service-connected bilateral hearing loss and his tinnitus.  Rather than remand this claim to get another opinion as to the likelihood that the Veteran's tinnitus is proximately due to his now service-connected bilateral hearing loss, the Board concludes that reasonable doubt should be given regarding this etiological connection. 38 U.S.C.A. § 5107(b). 

"[A]n associated hearing loss is usually present" with tinnitus.  See The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Further, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders, including sensorineural or noise-induced hearing loss.  Id.  Moreover, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Cha. 85, Inner Ear.  In essence, the provisions from The MERCK Manual confirm that tinnitus usually accompanies noise-induced hearing loss. 

In addition, the Director of the VA Compensation and Pension Service also observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  

Under these circumstances, given the Veteran's service-connected bilateral hearing loss, his documented noise exposure during service; his two inservice audiological evaluations showing bilateral hearing loss; his current diagnoses of bilateral sensorineural hearing loss and tinnitus, and the provisions from The MERCK Manual noted above, the Board concludes that evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


